Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 10 are rejected under 35 U.S.C. 102(1) as being anticipated by Wang (CN 105292892).
Regarding claim-1, Wang discloses a logistics sorting system (automatic warehousing system of the product detecting and sorting efficiency, Abstract, Fig.1), comprising: 
a transport module (belt conveyor 11 with combination of robot 12, Fig.1-2), configured to transport a cargo (goods/articles/objects) to be sorted (As shown in FIG. 2-4, the robot sorting section 1 comprises a belt conveyor 11, a robot 12, and a visual identification device 13, the belt conveyor 11 is provided with a plurality of tray 01 for loading articles to be sorted. said flat belt conveyor 11 receives the central controller 6 sends signal to control the said tray 01 along the conveying direction on the movement of the visual identification device 13 mounted on either side of the belt conveyor 11 and is located above the tray 01. the visual identification device 13 
an identification module (camera 131, Fig.1), configured to read the information of the cargo to be sorted and identify the attributes of the cargo); a sorting module (tray 01, 03 Fig.1-2), configured to provide a temporary buffer space for the cargo to be sorted, perform identification and sorting for the cargo to be sorted and process the problem cargo (As shown in FIG. 2-4, the robot sorting section 1 comprises a belt conveyor 11, a robot 12, and a visual identification device 13, the belt conveyor 11 is provided with a plurality of tray 01 for loading articles to be sorted. said flat belt conveyor 11 receives the central controller 6 sends signal to control the said tray 01 along the conveying direction on the movement of the visual identification device 13 mounted on either side of the belt conveyor 11 and is located above the tray 01. the visual identification device 13 of the camera 131 for shooting under the tray 01 area, and the image pickup range is at least one tray 01, the visual identification device 13 the picture shot by the camera 131 for detection and identification. and obtaining the identification characteristic data is 
a plurality of storage modules (storage tray 02 with AGV car 3 and warehouse 4, Fig.1), configured to perform classifying storage for the cargo to be sorted and transfer the cargo (the robot 12 receives the signal transferring the appointed object placed in the multiple-speed chain 2 of storage tray 02, Pg.5 Para-8; the specified object after the multiple-speed chain 2 sends signal to the central controller 6, and the central controller 6 sends out signal to control the AGV car 3 to start. the AGV car 3 through the bottom of the magnetic strip 38 and the magnetic guide rail 5 are attracted to realize guide travelling mobile, and can be connected with the multiple-speed chain 2 to butt to make the multiple-speed chain 2 to the storage tray 02 is transferred to the AGV car 3, the storage tray 02 by the AGV car 3 move along the magnetic rail 5 transferring and transporting to the intelligent three-dimensional warehouse 4 of the stack device 42, Pg.5 Para-9); 
a central controller (central controller 6, Fig.1), configured to control each module of the logistics sorting system so that each module can cooperate with each other as a whole; 
the transport module (11) arranged in the front of the sorting module (01, 03), the identification (131) module arranged on the top of the transport module or on the top of the sorting module (Fig.1-2), the plurality of storage modules (storage tray 02 with AGV car 3 and warehouse 4) arranged on both sides of the sorting module accordingly one by one (Fig.1), the 

Regarding claim-3, Wang discloses wherein the identification module (camera 131, Fig.1) comprises: a scanner for scanning the bar code of the cargo to be sorted to get the information of the cargo to be sorted (the visual identification device 13 the picture shot by the camera 131 for detection and identification, and obtaining the identification characteristic data is sent to the central controller 6, Pg.5 Para-8); 
a vision sensor for obtaining the image information of the cargo to be sorted to determine a shape and a size attributes of the goods to be sorted (Visual identification device 13 the parts in the tray 01 for defect detection and identification, and identifying component, the size of the shape type, the position data is transmitted to the central controller 6, Pg.6 Para-3).

Regarding claim-4, Wang discloses wherein the sorting module includes: a {GUANGH-19009-USPT/01006320v1}22sorting platform (tray 01, 03 Fig.1-2) and a sorting robot (robot 12, Fig.1), the sorting platform configured to provide a temporary buffer space for the cargo to be sorted, assist the sorting robot to identify and sort the cargo to be sorted and process the problem cargo, the sorting robot configured to perform identification and sorting for the cargo to be sorted with the assistance of the sorting platform, so as to sort the cargo to the corresponding storage module (storage tray 02 with AGV car 3 and warehouse 4, Fig.1) (As shown in FIG. 2-4, the robot sorting section 1 comprises a belt conveyor 11, a robot 12, and a visual identification device 13, the belt conveyor 11 is provided with a plurality of tray 01 for loading articles to be sorted. said flat belt conveyor 11 receives the central controller 6 sends signal to control the said tray 01 along the conveying 

Regarding claim-10, Wang discloses wherein the logistics sorting method (automatic warehousing system and method of the product detecting and sorting efficiency, Abstract, Pg.10 Para-5, Fig.1) comprises the following steps: 

performing identification and sorting for the cargo to be sorted and processing the problem cargo by the sorting module with the help of the identification module (camera 131, Fig.1); performing classifying storage and transferring for the cargo to be sorted by a corresponding storage module (storage tray 02 with AGV car 3 and warehouse 4, Fig.1), after the sorting module (tray 01, 03 Fig.1-2) sorts the cargo to be sorted successfully (As shown in FIG. 2-4, the robot sorting section 1 comprises a belt conveyor 11, a robot 12, and a visual identification device 13, the belt conveyor 11 is provided with a plurality of tray 01 for loading articles to be sorted. said flat belt conveyor 11 receives the central controller 6 sends signal to control the said tray 01 along the conveying direction on the movement of the visual identification device 13 mounted on either side of the belt conveyor 11 and is located above the tray 01. the visual identification device 13 of the camera 131 for shooting under the tray 01 area, and the image pickup range is at least one tray 01, the visual identification device 13 the picture shot by the camera 131 for detection and identification. and obtaining the identification characteristic data is sent to the central controller 6, and it sends the signal to the robot 12, the robot 12 receives the signal transferring the appointed object placed in the multiple-speed chain 2 of storage tray 02, Pg.5 Para-8; the specified object after the multiple-speed chain 2 sends signal to the central controller 6, and the central controller 6 sends out signal to control the AGV car 3 to start. the AGV car 3 through the bottom of the magnetic strip 38 and the magnetic guide rail 5 are attracted to realize guide travelling mobile, and can be connected with the multiple-speed chain 2 to butt to make the multiple-speed chain 2 to the storage tray 02 is transferred to the AGV car 3, the storage tray 02 by the AGV car 3 move along the magnetic rail 5 transferring and 
recycling the problem cargo by the transport module so as to perform sorting again later, after the sorting module fails to sort the cargo to be sorted (the robot sorting area 1 also includes a waste recovery chamber 14, the waste recovery chamber 14 arranged on either side of the belt conveyor 11, the robot 12 receives the signal of the central controller 6 sends the detected unqualified object sorting in the waste recovery chamber 14. According to the judgement of the system, and the part of the defect is placed in the waste recovery chamber 14, the defective part to other processing procedure and avoids the waste (Fig.1, Pg.6 Para-8, 9). 

Allowable Subject Matter
Claims 2, 5-9, and 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651